DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/20/2021 has been entered.
	

	Claim status
The examiner acknowledged the amendment made to the claims on 05/20/2021.
Claims 1-2, 6 and 8-23 are pending in the application. Claim 1 is currently amended. Claims 3-5 and 7 are cancelled. Claims 2, 6 and 8-12 are previously presented. Claims 13-23 remain withdrawn. Claims 1-2, 6 and 8-12 are hereby examined on the merits. 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Objections
Claim 2 is objected to because of the following informalities:  the underline between “is” and “selected” in line 2 should be removed.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the treatment compound generator” in line 2 should read “the at least one treatment compound generator”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kostansek et al. (USPGPub 2003/0220201 A1) in view of Huston et al. (USPN 5,872,721) and Ye et al. (CN205301017U, English translation and Figures 1-2 of the original document relied upon for reference).
With respect to claims 1-2 and 6, Kostansek et al. teach a method which facilitates the delivery of a cyclopropene gas to plants (agricultural products) in 
In addition to teaching delivering the cyclopropene gas (treatment compound fluid) to the confined atmosphere, Kostansek et al. also teach sampling the air in the chamber to which the cyclopropene gas is delivered so as to monitor the release of the 1-MCP (Example 1: [0069]; Example 2: [0073]-[0074]; Example 3: [0078]; Example 4: [0082]). Next, the analysis was performed by gas chromatography in order to show the amount or concentration of 1-MCP released by the cyclopropene generator (Examples 1-4). Kostansek et al. also teach that the cyclopropene generator can be cycled to periodically deliver as much cyclopropene as and when needed [0029]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by incorporating the actions/system of sampling the gas from the enclosed space of a storage facility and analyzing gas so as to monitor the release of the 1-MCP in the enclosed area.
While Kostansek et al. teach a step of sampling in order to obtain a sample of the confined atmosphere for analysis periodically, in order to monitor and determine 
Kostansek et al. also fail to expressly disclose repeating the step of operating the cyclopropene generator and sampling subsystem if the concentration of cyclopropene within the sample falls below a pre-determined threshold concentration.
Huston et al. teach a method for monitoring and controlling the atmosphere in shipping and storage containers for fresh fruit and vegetables and other perishables, by using a monitor-control system, which includes a microprocessor, RAM, ROM, real-time clock means, input/output communications ports, and LEDs (abstract; column 1, lines 18-22; column 2, lines 7-11; column 4, lines 26-30). The monitor-control system also includes a means for monitoring and controlling the oxygen concentration and a means for controlling the carbon dioxide concentration, dynamically and continuously (column 2, lines 11-16). Not only does the monitor-control system have sensors which are programmed to measure and maintain desired concentrations of oxygen and 
Both Kostansek et al. and Huston et al. teach methods for preserving agricultural products such as fruits and vegetables in confined atmospheres, as well as methods for sampling and/or monitoring the gas content in the confined atmosphere. Given that Huston et al. teach a monitor-control system for measuring and detecting the gases present in a confined atmosphere containing perishable agricultural products, wherein the monitor-control system can be retrofitted to virtually any container, it would have been obvious to incorporate a monitor-control system as suggested by Huston et al. as a subsystem of the portable treatment device of Kostansek et al. which comprises the cyclopropene generator. This is because Kostansek et al. already teaches a method of both sampling the gas in the atmosphere and analyzing it in order to determine the concentration of cyclopropene or 1-MCP that has been released by the cyclopropene gas generator. Therefore, one having ordinary skill in the art would have 
This would have also been obvious since Huston et al. teach a system that operates automatically, continuously, and for a pre-set time, which would have been beneficial for the portable treatment system of Kostansek et al. Using an automatic monitor-control system as a subsystem in the method of Kostansek et al. would have also been obvious, because it would have been capable of controlling the amount of cyclopropene gas that is supplied by the cyclopropene generator to inhibit the ethylene response in plants contained within storage facilities.
Furthermore, it would have been obvious to repeat the step of generating cyclopropene and sampling the confined atmosphere containing the cyclopropene of the modified Kostansek et al. in order to ensure that the confined atmosphere is receiving the desired amount of cyclopropene. This is because Huston et al. teach that it is possible to operate monitor-control systems so that if the concentration of the monitored gas becomes too low, the system is adjusted to generate more of the gas.
While Kostansek et al. teach a sampling subsystem and the steps of sampling the confined atmosphere and measuring the amount of cyclopropene released into the confined atmosphere, Kostansek et al. in view of Huston et al. fail to disclose that the sampling subsystem includes an inlet port fluidly connected to a pump and a three-way valve is fluidly connected between the pump and a collection chamber, the inlet port fluidly connectable to the confined atmosphere of the space at the treatment location to 
Ye et al. teach a gas sampling system for collecting SF6 gas for analysis by gas chromatography, comprising an inlet port fluidly connected to a pump (e.g., vacuum pump, #2), and a three-way valve (e.g., #6) is fluidly connected between the pump and a collection chamber (e.g., the container/tank, #5); wherein the three-way valve further comprises an exhaust port (e.g., air discharge channel, #8); the inlet port fluidly connectable to a GIS device to (i) collect a gas sample from the GIS device through the inlet port with the pump #2, and (ii) store the sample within the collection chamber #5 for future analysis by gas chromatography; Ye et al. further teach that before the gas sample is collected, the sampling system evacuates a gas through the exhaust port of the three-way valve for a preselected time so as to clean the gas pathway and the collection chamber (original document: Fig.1-2; English Abstract; English translation: page 3, para. under “Detailed description”, page 4, first para.; page 3, para. under “Brief Description”).
Both Kostansek et al. and Ye et al. are directed to the methods of sampling and analyzing gas where a gas sample is collected and analyzed by gas chromatography. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by including an inlet port fluidly connected to a pump and a three-way valve is fluidly connected between the 
Kostansek et al. as modified by Ye et al. does not expressly teach that the evacuation step is conducted in an “automatic” manner. However, automating a manual activity is prima facie obviousness. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144.04 III.

Regarding claim 8, Kostansek et al. as modified by Huston et al. and Ye et al. teach the method as recited above with respect to claim 1. In addition, Kostansek et al. teach that since the cyclopropene generator is meant to be very portable, the pump may be designed to run off the AC current of the storage facility in which it is being used, or it 
Regarding claim 9, Kostansek et al. as modified by Huston et al. and Ye et al. teach the method as recited above with respect to claim 1. In addition, Ye et al. teach a pressure gauge panel is used to measure the pressure in the sampling system when the gas from the GIS device is released to the collection chamber (English translation: page 3, second para. from bottom; page 4, first para.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek et al. by including the pressure gauge as disclosed by Ye et al. so as to measure the pressure of the collection chamber. The pressure gauge as disclosed by Ye et al. is interpreted to read on the visual indication that a sample has been collected as recited in the claim.
Regarding claim 10,
Regarding claim 12, Kostansek et al. as modified by Huston et al. and Ye et al.  teach the method as recited above with respect to claim 1. Given that Kostansek et al. teach that the cyclopropene generator is meant to be very portable and may be designed to run off the AC current of the storage facility in which it is being used, or may contain a battery [0023], it would have been obvious to temporarily transport the treatment system of the modified Kostansek et al. to the respective treatment location.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostansek et al. as modified by Huston et al. and Ye et al. as applied to claim 1 above, and further in view of Grabow et al. (USPN 6,601,653).
Regarding claim 11, Ye et al. as recited above teach fluidly connect the sampling system with the device that releases gas through tubing (original document: Fig.1-2; page 4, first para.). Huston et al. teach that confined atmosphere flows to the monitor-control device through tubing (column 30, lines 23-30), and gas mixtures are delivered to gas valves which are connected to sensors for measurement, using high pressure tubing (column 18, lines 21-30). It would have been obvious to fluidly connect the monitor-control system or sampling subsystem in the treatment system of the modified Kostansek et al. with the confined atmosphere via a flexible line, because both Ye et al. and Huston teach that it was suitable to use tubing to deliver gas from a confined atmosphere to the monitor-control system/sampling system in order to analyze the gas.
Kostansek et al. also teach that the cyclopropene generator comprises a pump connected to flexible tubing, which generates the 1-MCP into the enclosed chamber or 
Further, Grabow et al. teach a method of extinguishing fire comprising delivering nitrogen gas from a nitrogen gas generator to an enclosed space through pipe or conduit system so as to introduce nitrogen to the enclosed space to displace oxygen, thereby extinguishing the fire (column 2, line 40-44; column 1, line 14-19).
Both Kostansek and Grabow are directed to the methods of delivering a gas generated from a gas generator to an enclosed space. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by using the pipe or conduit system to deliver the 1-MCP gas to the enclosed space for the reason that such a practice is known to be suitable in the field.

Response to Arguments
Applicant’s arguments filed 05/20/2021 with respect to pending claims have been considered but are moot over the new ground of rejection over Kostansek et al. in view of Huston et al. and Ye et al. set forth in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGQING LI/Examiner, Art Unit 1793